Case 2:19-cv-02546-MCA-MAH Document 3 Filed 01/30/19 Page 1 of 2 PageID: 122



Gregory D. Miller                            Frank E. Scherkenbach (pro hac vice
Gene Y. Kang                                 forthcoming)
Jenna Z. Gabay                               FISH & RICHARDSON, P.C.
RIVKIN RADLER LLP                            One Marina Park Drive
21 Main Street, Suite 158                    Boston, MA 02210-1878
Court Plaza South – West Wing                Telephone: (617) 542-5070
Hackensack, New Jersey 07601                 Facsimile: (617) 542-8906
Telephone: (201) 287-2460
Facsimile: (201) 287-0495

Betty H. Chen (pro hac vice forthcoming)
FISH & RICHARDSON P.C.
500 Arguello Street Suite 500
Redwood City, CA 94063
Telephone: (650) 839-5070
Facsimile: (650) 839-5071

Attorneys for Plaintiffs,
Galephar Pharmaceutical Research, Inc.,
Cipher Pharmaceuticals Inc.,
and Sun Pharmaceuticals Industries, Inc.


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

GALEPHAR PHARMACEUTICAL
RESEARCH, INC., CIPHER
PHARMACEUTICALS INC., and SUN
PHARMACEUTICAL INDUSTRIES, INC.
                                            C.A. No.____________
              Plaintiffs,

       v.

UPSHER-SMITH LABORATORIES, LLC

              Defendant.

                 GALEPHAR PHARMACEUTICAL RESEARCH, INC.’S
                     CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Galephar Pharmaceutical

Research, Inc. hereby states as follows:
Case 2:19-cv-02546-MCA-MAH Document 3 Filed 01/30/19 Page 2 of 2 PageID: 123



       1.     Galephar Pharmaceutical Research, Inc. is a corporation organized and existing

under the laws of Puerto Rico.

       2.     Galephar Pharmaceutical Research, Inc. has no parent corporation, and no

publicly-held company owns 10% or more of Galephar Pharmaceutical Research, Inc.’s stock.

Dated: January 30, 2019

                                                 Respectfully submitted,

                                                   By: s/ Gregory D. Miller
                                                   Gregory D. Miller
                                                   Gene Y. Kang
                                                   Jenna Z. Gabay
                                                   RIVKIN RADLER LLP
                                                   21 Main Street, Suite 158
                                                   Court Plaza South –West Wing
                                                   Hackensack, New Jersey 07601
                                                   Telephone: 201-287-2460
                                                   Facsimile: 201-489-0495

                                                   Frank E. Scherkenbach (pro hac vice
                                                   forthcoming)
                                                   FISH & RICHARDSON, P.C.
                                                   One Marina Park Drive
                                                   Boston, MA 02210-1878
                                                   Telephone: 617-542-5070
                                                   Facsimile: 617-542-8906

                                                   Betty H. Chen (pro hac vice
                                                   forthcoming)
                                                   FISH & RICHARDSON P.C.
                                                   500 Arguello Street Suite 500
                                                   Redwood City, CA 94063
                                                   Telephone: 650-839-5070
                                                   Facsimile: 650-839-5071

                                                   Attorneys for Plaintiffs,
                                                   Galephar Pharmaceutical Research,
                                                   Inc., Cipher Pharmaceuticals Inc.,
                                                   and Sun Pharmaceuticals Industries,
                                                   Inc.




                                             2
